                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                                                            /:/Lto
                            MISSOULA DIVISION                                JUNO 6 I..~ ,.;
                                                                                         .,
                                                                      Clt!ri<, U S .
                                                                        Distr;c, Dtsfnct C
                                                                               AA· Of Mont  Ou, ,
                                                                               •vttssouJa ana
 ATLANTIC CASUALTY                                   CV 18-76---M-DWM
 INSURANCE COMPANY,

                      Plaintiff,                            ORDER

        vs.

 PEGGY QUINN, KEVIN QUINN,
 BRUNNER HOMES AND
 CONSTRUCTION, INC., and JOHN
 DOES 3 through I 0,

                      Defendants.


      Plaintiff Atlantic Casualty Insurance Company ("Atlantic") moves under

Federal Rule of Civil Procedure 21 to dismiss defendants Wahl's Roofing, LLC and

DM Drywall & Construction, Inc. (Doc. 57.) Those defendants are not necessary

parties, see Fed. R. Civ. P. 19(a), and neither has appeared. Accordingly,

      IT IS ORDERED that the motion (Doc. 57) is GRANTED. Wahl's Roofing,

LLC and DM Drywall & Construction, Inc. are DISMISSED from this action. The

caption is modified as reflected above.

      DATED this   1       day of June, 2019.




                                                         , District Judge
                                                         ·ct Court
